Citation Nr: 0900880	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-00 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for arteriosclerotic heart 
disease, myocardial infarction, postoperative coronary artery 
bypass grafting.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from October 1955 to 
January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Part of VA's duty to notify a claimant in a new and material 
evidence case includes the duty to notify under 
38 U.S.C.A. § 5103(a) of the specific type of evidence needed 
to successfully reopen a claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The RO misinformed the veteran in its 
November 2002 Kent notice that the last prior final denial of 
the claim was by the RO in March 1984.  The claim was last 
denied by the Board in May 1991, and this decision was 
affirmed by the United States Court of Veterans Appeals 
(Court) in August 1992.  Accordingly, on remand, the RO 
should give the veteran proper Kent notice.  

The veteran's representative stated in December 2008 that 
there is medical evidence from a VA surgeon who examined the 
veteran in 1982 that states that the blockage in his heart 
could have begun while he was on active duty.  The 
representative indicated that these records were never 
received because the examiner and the records were at Ft. 
Polk, which records were not requested.  A review of a 
November 1990 statement from the veteran indicates that one 
doctor had evaluated the veteran at Ft. Polk in October 1982 
and that thereafter, the doctor who performed coronary artery 
bypass grafting on him at Ft. Sam Houston in November 1982 
evaluated him first at Ft. Polk.  Accordingly, all records of 
treatment the veteran received at Ft. Polk between 1976 and 
1982 should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran of the specific 
information and evidence not of record 
that is necessary to reopen his claim 
for service connection for 
arteriosclerotic heart disease, 
myocardial infarction, postoperative 
coronary artery bypass grafting in 
light of the finality of the May 1991 
Board decision on the claim, which was 
affirmed by the Court in August 1992.  
This notice should explain the bases of 
the final denial in May 1991 and August 
1992, notify the veteran of the 
evidence and information necessary to 
reopen his particular claim, and notify 
him of the evidence required to 
establish entitlement to his underlying 
service connection claim.  A copy of 
this notification must be placed in the 
claims folder.

2.  Make arrangements to obtain all 
medical records of treatment the 
veteran received at the Ft. Polk Army 
Community Hospital from January 1976 to 
November 1982.

3.  If any records obtained are new and 
material to reopen the veteran's claim, 
obtain an appropriate VA medical 
opinion.  

4.  Finally, again consider the 
veteran's pending claim in light of any 
additional evidence added to the 
record.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


